       Case: 1:18-cv-03550 Document #: 78 Filed: 03/01/19 Page 1 of 6 PageID #:358



                             UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION



 ELIZABETH AGUILERA, individually and                     Case No. 1:18-cv-03550
 on behalf of herself and all others similarly
 situated.,                                               Hon. Edmond Chang
                    Plaintiff,

              vs.

 NuWave, LLC,

                    Defendant.


                         UNOPPOSED MOTION FOR LEAVE TO AMEND
                             COMPLAINT AND CASE CAPTION

            Plaintiff ELIZABETH AGUILERA (“Plaintiff”) submits this motion pursuant to Federal

Rule of Civil Procedure 15(a)(2) for leave to file a Second Amended Class Action Complaint

adding new plaintiffs as putative class representatives, CRYSTAL RUSSELL, TERESA

DISALVO, EMMA MENDOZA, and SHAUNTIQUEA FOSTON, two of whom also bring a

claim involving NuWave’s Power Dome that was a component of certain NuWave Ovens during

the putative class period. Like the First Amended Complaint, the amended pleading pursues claims

that Standard Dome is defective and adds similar claims as to the Power Dome. This motion is

being filed within the deadline for amending pleadings. (Dkt. #65). Plaintiff’s proposed Second

Amended Class Action Complaint is attached hereto as Exhibit 1.

            Pursuant this Court’s Standing Order on Motion Practice, Plaintiff’s counsel met-and-

conferred with Defendant’s counsel to discuss the proposed amendment on February 28 and March

1, 2019 and Defendant confirmed that it does not oppose this Motion.

            Plaintiff filed her original Class Action Complaint on May 18, 2018, alleging nine causes




000001/01155629_1
       Case: 1:18-cv-03550 Document #: 78 Filed: 03/01/19 Page 2 of 6 PageID #:359



of action: (I) Breach of Express Warranty—Magnuson Moss Warranty Act—On Behalf of the

Nationwide Class and the Florida Subclass; (II) Breach of Express Warranty—On Behalf of

Nationwide Class; (III) In the Alternative, Breach of Express Warranty on Behalf of the Florida

Subclass Under Fla. Stat. Ann. § 672.313; (IV) Violation of 15 U.S.C. § 2301 et seq.: The

Magnuson-Moss Warranty Act—Implied Warranty—On Behalf of the Nationwide Class and the

Florida Subclass; (V) In the Alternative, Breach of Implied Warranty of Merchantability on Behalf

of the Florida Subclass Under Fla. Stat. Ann. § 672.314; (VI) Violation of the Illinois Uniform

Deceptive Trade Practices Act—On Behalf of the Nationwide Class; (VII) Violation of Illinois

Consumer Fraud and Deceptive Trade Practices Act—On Behalf of the Nationwide Class; (VIII)

In the Alternative, Violation of Florida Consumer Protection Laws—On Behalf of Florida

Subclass; and, (IX) Unjust Enrichment—On Behalf of the Nationwide Class and the Florida

Subclass. (Dkt. #1).

            Plaintiff filed her First Amended Complaint on June 26, 2018, to clarify the jurisdictional

allegations regarding Defendant’s citizenship in response to a request from the Court to do so.

(Dkt. ## 16, 21). On July 25, 2018, Defendant filed its Answer and Affirmative Defenses to the

First Amended Complaint. (Dkt. # 22).

            The parties have exchanged initial disclosures and the Mandatory Initial Discovery under

this Court’s Pilot Program. They have also propounded discovery requests and responses thereto.

The Parties are currently negotiating ESI search terms to search Defendant’s ESI for responsive

documents.

            The proposed Second Amended Class Action Complaint includes additional plaintiffs from

other states and adds claims pertaining to the Power Dome to the case. As such claims asserting

relief in the alternative under the new plaintiffs’ respective states’ consumer protection laws, and




000001/01155629_1                                    2
                            MOTION FOR LEAVE TO FILE AMENDED COMPLAINT
       Case: 1:18-cv-03550 Document #: 78 Filed: 03/01/19 Page 3 of 6 PageID #:360



adds claims for the implied warranty of suitability for a particular purpose. As Rule 15(a)(2)’s

mandate requires, leave should be freely granted in this situation, and Plaintiff respectfully requests

that the Court grant leave to amend.

                                              ARGUMENT

            When a party does not have the right to amend as a matter of course, the rules provide that

“a party may amend its pleading only with the opposing party’s written consent or the court’s

leave.” Fed. R. Civ. P. 15(a)(2). “The court should freely give leave when justice so requires.” Id.

As to the principle that leave should be freely given when justice so requires, the Supreme Court

has stated that “this mandate is to be heeded.” Foman v. Davis, 371 U.S. 178, 182, (1962). The

Court further explained that “[i]f the underlying facts or circumstances relied upon by a plaintiff

may be a proper subject of relief, he ought to be afforded an opportunity to test his claim on the

merits.” Id. “Reasons for finding that leave should not be granted include ‘undue delay, bad faith

or dilatory motive on the part of the movant, repeated failure to cure deficiencies by amendments

previously allowed, undue prejudice to the opposing party by virtue of allowance of the

amendment, futility of amendment.’” Airborne Beepers & Video, Inc. v. AT&T Mobility LLC, 499

F.3d 663, 666 (7th Cir. 2007) (quoting Foman, 371 U.S. 182). All these factors militate for

allowing Plaintiff to amend her complaint.

            This is Plaintiff’s first substantive request to amend her pleading. The prior amendment

was done as a matter of right before Defendant had appeared in this case in response to a request

from the Court and was only made to clarify the Defendant’s citizenship for jurisdictional

purposes, not to fix any substantive defect. Additional putative class representatives seek to pursue

common claims involving the NuWave Oven and have standing to represent other consumers in

the individual state consumer protection subclasses in the alternative to applying the Illinois




000001/01155629_1                                    3
                            MOTION FOR LEAVE TO FILE AMENDED COMPLAINT
       Case: 1:18-cv-03550 Document #: 78 Filed: 03/01/19 Page 4 of 6 PageID #:361



consumer protection statute to all consumers’ claims. Two of the new plaintiffs also has standing

to pursue claims for those consumers who purchased a NuWave Oven with a Power Dome or who

purchased the Power Dome separately. As Plaintiff has exhibited no undue delay, bad faith or

dilatory motive, the claims are not futile, and Defendant will not be prejudiced, leave to amend is

warranted.

            Plaintiff makes this motion for leave to amend without any undue delay. The instant motion

is filed within the Court-ordered deadline to amend the pleadings. This case is still early in the

discovery phase. No dispositive motions or motions for class certification have been filed. The

strongest indicator that there is no prejudice to Defendant is that Defendant does not oppose this

Motion. In sum, no undue delay or prejudice to Defendant is present and leave to file a Second

Amended Class Action Complaint should be granted.

            Finally, Plaintiff has not abused the privilege to amend and the proposed amendments are

not futile. Plaintiff has not exhibited a pattern of repeated failure to cure deficiencies as the Court

has not yet been asked to consider the merits of the claims. The only prior amendment was to

clarify a jurisdictional allegation. Additionally, there is no futility of amendment. Defendant did

not file a motion to dismiss the First Amended Complaint, but rather answered it. The Second

Amended Class Action Complaint makes similar allegations, adding additional putative class

representatives, the Power Dome, and broadening the warranty claims in a discrete way.

            Finally, Plaintiff’s counsel believes it is necessary to request that the Court direct the Clerk

of the Court to modify the case caption when new parties are added. Therefore, Plaintiff

respectfully requests that the Order on this Motion include such a direction so all of the new

plaintiffs,         CRYSTAL     RUSSELL,       TERESA       DISALVO,       EMMA        MENDOZA,         and

SHAUNTIQUEA FOSTON, are named in the case caption. Because Plaintiff has not abused the




000001/01155629_1                                       4
                             MOTION FOR LEAVE TO FILE AMENDED COMPLAINT
       Case: 1:18-cv-03550 Document #: 78 Filed: 03/01/19 Page 5 of 6 PageID #:362



privilege to amend and amendment is not futile, Plaintiff’s request for leave to file a Second

Amended Class Action Complaint should be granted.

                                             CONCLUSION

            For the foregoing reasons, Plaintiff respectfully requests that the Court grant her leave to

file and serve the proposed Second Amended Class Action Complaint and to amend the case

caption to include the new putative class representatives.

Dated March 1, 2019                                       /s/ Jonathan Streisfeld
                                                          KOPELOWITZ OSTROW
                                                          FERGUSON WEISELBERG
                                                          GILBERT
                                                          Jeffrey M. Ostrow
                                                          Jonathan Streisfeld
                                                          Joshua R. Levine, Esq.
                                                          One West Las Olas Blvd., Ste. 500
                                                          Fort Lauderdale, FL 33301
                                                          Telephone: (954) 525-4100
                                                          Facsimile: (954) 525-4300
                                                          ostrow@kolawyers.com
                                                          streisfeld@kolawyers.com
                                                          levine@kolawyers.com


                                                          PEARSON, SIMON & WARSHAW, LLP
                                                          Melissa S. Weiner (pro hac vice)
                                                          800 LaSalle Avenue
                                                          Suite 2150
                                                          Minneapolis, MN 55402
                                                          Telephone: (612) 389-0600

                                                          TYCKO & ZAVAREEI LLP
                                                          Hassan A. Zavareei
                                                          1828 L Street, NW, Suite 1000
                                                          Washington, DC 20036
                                                          Telephone: (202) 973-0900
                                                          Facsimile: (202) 973-0950
                                                          hzavareei@tzlegal.com

                                                          FREED KANNER LONDON &
                                                          MILLEN LLC
                                                          Douglas A. Millen, Esq.
                                                          Robert J Wozniak, Esq.
                                                          Brian M Hogan



000001/01155629_1                                     5
                            MOTION FOR LEAVE TO FILE AMENDED COMPLAINT
       Case: 1:18-cv-03550 Document #: 78 Filed: 03/01/19 Page 6 of 6 PageID #:363



                                                        2201 Waukegan Road
                                                        Suite 130
                                                        Bannockburn, IL 60015
                                                        Telephone: (224) 632-4500
                                                        Facsimile: (224) 632-4521

                                                        Counsel for Plaintiffs and the putative class


                                    CERTIFICATE OF SERVICE

            I, Jonathan M. Streisfeld, hereby certify that on March 1, 2019, a copy of the foregoing

MOTION FOR LEAVE TO AMENDED THE COMPLAINT AND CASE CAPTION was filed

with the Clerk of the Court using the CM/ECF system which will send notification of such filing

to all attorneys of record.


                                                        _/s/ Jonathan M. Streisfeld ____________
                                                        Jonathan M. Streisfeld




000001/01155629_1                                   6
                           MOTION FOR LEAVE TO FILE AMENDED COMPLAINT
